Appeal from an order of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered September 8, 2009. The order dismissed the objection of Gilbert H. Stone seeking to surcharge Michael J. Duffy and granted Michael J. Duffy his commissions and attorney’s fees.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate (Matter of Kopec, 25 Misc 3d 901 [2009]). Present — Scudder, P.J., Garni, Lindley, Pine and Gorski, JJ.